   Case 1:17-cr-00270-LO Document 22 Filed 12/17/19 Page 1 of 2 PageID# 54




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA


                                      Alexandria Division



UNITED STATES OF AMERICA,
                                            )
                                                 CASE NO. I;I7cr270
                                                   UNDER SEAL
AHMED AMEER MINNI,et al

              Defendant



                                     AMENDED ORDER


              Upon motion of the United States for the appointment of counsel for the

defendants, and for the reasons given in the motion,(Dkt. 17) the Motion is GRANTED.

              Counsel for the Defendants are appointed as follows:

              Nina Ginsberg is appointed to represent Defendant Aman Hassan Yemer;

              Jessica Carmichael is appointed to represent Ramy Said Zamzam;

              Edward MacMahon is appointed to represent Ahmed Ameer Minni; and

              The Federal Public Defender is appointed to represent Umar Farooq Chaudhry.

              The Govemment has further moved the Court to partially unseal the Indictment so

that it may be shared with counsel who are representing the Defendants. For good cause shown,

the Motion (Dkt. 18)is GRANTED. It is ORDERED that the Indictment be unsealed for the

limited purpose of providing it to Nina Ginsberg, Jessica Carmichael, the Federal Public

Defender's Office, Edward B. MacMahon, and Pleasant Brodnax, counsel for the defendants.

The indictment shall otherwise remain SEALED.

              The Clerk is directed to provide a copy of this Order to counsel for the
Case 1:17-cr-00270-LO Document 22 Filed 12/17/19 Page 2 of 2 PageID# 55
